Exhibit 10.1

 

PROMISSORY NOTE 

New York, NY U.S.A

U.S. $___,000.00

______, 2016

 

FOR VALUE RECEIVED, the undersigned, Immune Pharmaceuticals, Inc., a Delaware
corporation located at 430 East 29th Street, Suite 940, New York, NY 10016
(“Immune”) promises to pay to the order of ______ (“Lender”), the principal sum
of _________ Thousand United States dollars (US $___,000.00).

 

Interest Rate: Interest shall accrue on the outstanding balance of this note
beginning on the date hereof, until the note is paid in full, at a rate of five
percent (5%) per annum, except as otherwise stated herein. All interest due
shall be paid on the Due Date (defined below), or on the date that the
outstanding principal amount of this note is paid in full, whichever is earlier.

 

Payment Schedule: The outstanding principal amount of this note shall be due and
payable in full on or before ______, 2017 (the “Due Date”). This note shall be
payable in cash or shares of common stock of the Company, par value $0.0001 per
share at the option of either Immune or the Lender. The number of shares will be
based on the closing price of the Company’s common stock on the day of the
approval by the Board of Directors of the promissory note. For the avoidance of
doubt the closing price of the Company’s common stock on ____, 2016, the date of
Board of Directors approval of the promissory note was $____ per share

 

Default: If any of the following events shall occur, the outstanding principal
balance of this note together with accrued interest thereon shall, on demand by
the holder of this note, be due and payable:

 

·any amount owing under this note is not paid when due;

·a breach of any representation or warranty under this note or under any such
other agreement;

·the liquidation or dissolution or Immune;

·the filing of a petition under any bankruptcy, insolvency or similar law
against Immune or any subsidiary of Immune and such petition not being dismissed
within a period of thirty (30) days of the filing; and

 

In each of the above cases, the holder shall give written notice of default to
Immune, and Immune shall have five (5) days to cure any such default without
penalty, and if cured, then this note shall not be deemed in default.

 

Where to Make Payments: All payments of principal and interest shall be made in
lawful currency of the United States of America in immediately available funds
before 5:00 p.m. New York time on the due date thereof at the offices of Lender
as stated in the first paragraph of this instrument, or in such other manner or
at such other place as the holder of this note designates in writing.

 

Expenses: Immune agrees to pay on demand any expenses of collecting and
enforcing this note and any collateral securing this note, including, without
limitation, reasonable expenses and fees of legal counsel, court costs and the
cost of appellate proceedings.

 

Governing Law: This note and the obligations of Immune shall be governed by and
construed in accordance with the law of the State of New York, U.S.A. For
purposes of any proceeding involving this note or any of the obligations of
Immune, Immune hereby submits to the non-exclusive jurisdiction of the courts of
the State of New York, and of the United States having jurisdiction in the City
of New York, and agrees not to raise and waives any objection to or defense
based upon the venue of any such court or based upon forum non conveniens.
Immune agrees not to bring any action or other proceeding with respect to this
note or with respect to any of its obligations in any other court unless such
courts of the State of New York and of the United States determine that they do
not have jurisdiction in the matter.

 

Waiver of Presentment, Etc.: Immune waives presentment for payment, demand,
protest and notice of protest and of non-payment.

 

 

 



 

Delay; Waiver: The failure or delay by the holder of this note in exercising any
of its rights hereunder in any instance shall not constitute a waiver thereof in
that or any other instance. The holder of this note may not waive any of its
rights except by an instrument in writing signed by the holder.

 

Prepayment: Immune may prepay all or any portion of the principal of this note
at any time and from time to time without premium or penalty. Any such
prepayment shall be applied against the installments of principal due under this
note in the inverse order of their maturity.

 

Amendment: This note may not be amended without the written approval of the
holder.

 

 



  Maker:           IMMUNE PHARMACEUTICALS INC.                 By:         (Duly
Authorized Representative)           Accepted by: Lender:                 By:  
      Lender  





 



 

